Case 8:18-cv-00487-VMC-CPT Document 25-7 Filed 11/07/18 Page 1 of 5 PageID 409




                            EXHIBIT F
Case 8:18-cv-00487-VMC-CPT Document 25-7 Filed 11/07/18 Page 2 of 5 PageID 410




TODD FOSTER LAW GROUP
Attorneys at Law
Todd Foster, Esq.                                                          1881 W. Kennedy Blvd.
David Knox, Esq.                                                           Tampa, Florida 33606
Leighton Leib, Esq.                                                        Phone: (813) 229-7373
Warren A. Zimmerman, Esq.                                                  Facsimile: (813) 280-9981
Pamela McCullough, Investigator                                            www.tfosterlaw.com

                         PROTECTED INFORMATION UNDER F.R.E. 408

                                  PERSONAL AND CONFIDENTIAL

                                       JUNE 16, 2016

By Certified and Regular U.S. Mail

Michael Sharp, Esq.
General Counsel
Jefferies Group LLC
520 Madison A venue
New York, New York 10022

By Certified and Regular U.S. Mail

Fred Charles Ostrove
520 Madison Avenue
New York, New York 10022

                RE:      Palmaz Scientific

Gentlemen:

        We represent Robert Tannenbaum, who purchased and held $250,000 of stock in the
now-bankrupt entity Palmaz Scientific ("Palmaz") as a result of statements made and
information omitted by Jefferies Group LLC ("Jefferies") via its employee Fred Charles Ostrove
across a series of direct conversations with Mr. Tannenbaum between 2011 and 2016. Mr.
Ostrove has acknowledged, and apologized for, his central role in causing Mr. Tannenbaum to
make this investment during an April 2016 telephone call with Mr. Tannenbaum, which we can
independently corroborate.

        At the outset, please note that although we understand there is a present dispute between
Jefferies and Palmaz regarding the scope and duration of their fundraising partnership, Mr.
Tannenbaum has made clear that during each of the below-described direct conversations with
Mr. Ostrove, he understood Mr. Ostrove to be acting as a Jefferies representative performing his
contracted-for role of Palmaz placement agent. Moreover, Mr. Tannenbaum was aware that Mr.
Ostrove was a licensed investment advisor at all times during their discussions, and had been for
over three decades. Mr. Tannenbaum is a licensed investment advisor professional as well, and
Case 8:18-cv-00487-VMC-CPT Document 25-7 Filed 11/07/18 Page 3 of 5 PageID 411



reasonably presumed that Mr. Ostrove's conduct in pressing Mr. Tannenbaum to invest in and
hold Palmaz securities was in keeping with the heightened ethical and disclosure obligations
both men shared as licensed financial services professionals. It now appears that this was not the
case, and that your services directed toward Mr. Tannenbaum were at minimum negligently
rendered.

        In or around October 2011, Mr. Tannenbaum recalls that Mr. Ostrove contacted him in an
attempt to entice him to invest in Palmaz. Mr. Tannebanum recalls Mr. Ostrove aggressively
touting Palmaz during this call, claiming its founder was "a genius" and its forthcoming heart
stent technologies soon to be indispensable, and promising he had invested his own money in the
entity. Mr. Tannenbaum listened politely and declined to make the investment.

        In or around December 2011, Mr. Tannenbaum recalls that Mr. Ostrove tried again,
escalating his pitch to include statements vouching for the new Palmaz CEO, Steven Solomon,
despite his total lack of familiarity with the biotech field; assuring that established and
recognizable entities such as Johnson & Johnson had "a piece of the deal"; promising that the
Palmaz patents were unusually valuable; and guaranteeing a tremendous rate of return (a "three
or four banger") were Mr. Tannenbaum to invest in Palmaz.

        We have reason to believe these statements were false, misleading, incomplete, and, at
the very least, negligently rendered. For instance, as reflected in the Statement of Corporate
Ownership filed by Palmaz in In Re Palmaz Scientific Inc., No. 16-50552 (Bankr. W.D. Tex.
2016), Mr. Ostrove is nowhere listed as an equity owner of Palmaz, despite his above-referenced
representation to the contrary to Mr. Tannenbaum. As a result of Mr. Ostrove's conduct set forth
above, Mr. Tannenbaum purchased 1000 shares of Series B Preferred shares, valued at $250.00
per share, in Palmaz on January 26, 2012. A stock certificate evidencing same was issued the
following month.

        Nevertheless, Mr. Ostrove's Palmaz-related conduct did not end there. Mr. Tannenbaum
recalls being contacted directly by Mr. Ostrove roughly every few months, at which time Mr.
Ostrove provided assurances as to the Palmaz investment, including with respect to the success
of the clinical trials of Palmaz products; the leadership and fundraising abilities of CEO Solomon
(including via facilitating a direct telephonic conversation between Mr. Solomon and Mr.
Tannenbaum during which Mr. Tannenbaum recalls the now-terminated Palmaz CEO reassuring
him of the sound nature of his investment); the value of the patents; and the good faith and
confidence of Dr. Palmaz himself as reflected in his decision to invest his own money in the
company.

        Mr. Tannenbaum further recalls that Mr. Ostrove repeatedly dissuaded him from
exploring the secondary market for and/or favorable tax treatment of his Palmaz investment
during these contacts. Recently, in the months prior to Palmaz's bankruptcy filing, it appears
Mr. Ostrove attempted to diminish the negative impact of Steven Solomon's 2015 dismissal and
related litigation arising out of his conduct as CEO; as well as the pre-bankruptcy decision by a
leading hedge fund to pull out of its arrangement with Palmaz.
  Case 8:18-cv-00487-VMC-CPT Document 25-7 Filed 11/07/18 Page 4 of 5 PageID 412



           For reasons including the 2016 Palmaz bankruptcy; issues surrounding Steven Solomon's
  and Dr. Palmaz's stewardship of Palmaz; and your analysis of the strength of the Palmaz product
  line, it appears that many if not all of the above statements were false, incomplete, misleading,
  and negligently if not fraudulently rendered.

          Most recently, in April 2016, Mr. Ostrove, during a phone call with Mr. Tannenbaum,
  took responsibility for the failure of Mr. Tannenbaum's Palmaz investment, stating that he felt
  "incredibly bad about it." He admitted that he "really" didn't know "the real story" regarding
  Palmaz, and confirmed that he'd previously championed CEO Solomon. He further admitted to
  receiving prior press and investor feedback that Palmaz may have been a questionable
  investment, and acknowledged that he had previously discouraged Mr. Tannenbaum from
  exploring the secondary market or taking a tax write-off for his Palmaz investment. Finally, Mr.
  Ostrove agreed that he had been a good salesman on the deal. 1 We can independently
  corroborate each of the above statements and admissions made on that April 2016 call.

         Mr. Tannenbaum believes that he has colorable claims against Jefferies and its agent Mr.
  Ostrove for your Palmaz-related conduct, and is prepared to press those claims before the
  appropriate tribunal if and when necessary. Nevertheless, in recognition of the inherent
  uncertainty and time-consuming nature of the litigation process, Mr. Tannenbaum has requested
  we send this letter and offer you reasonable time to respond and discuss alternative means of
  remediating the Palmaz-related harm caused to Mr. Tannenbaum.

         Ifwe have not heard from you by July 1, 2016, we will presume no such discussions are
  forthcoming and proceed accordingly. Moreover, the transmission of this letter and
  accompanying offer of a reasonable window to discuss settlement alternatives does not operate
  as a waiver of any relevant rights or remedies available to Mr. Tannenbaum, which are reserved.

               We are available to discuss these matters further at your earliest convenience.




  1 Aswell, we understand that Mr. Ostrove recently attempted to assuage Mr. Tannenbaum by
 referencing the fact that he purchased preferred shares in Palmaz, which receive priority
 repayment in bankruptcy actions; in reality, Mr. Tannenbaum's shares, like all shares in his class,
 were automatically converted to common stock in 2015, prior to the Palmaz bankruptcy.



------ --------------------------------------- ---------   ----~-----   Page 3
                 Case 8:18-cv-00487-VMC-CPT Document 25-7 Filed 11/07/18 Page 5 of 5 PageID 413




Todd Foster Law Group
1881 W. Kennedy Blvd
Tampa, FL 33606
                                                                                                                               $0.46~
                                                                                                                               USPOSTAGE
                                                                                                                               FIRST-CLASS

                                                                                                                               071V00856370
                                                                                                                                                   I
                                                                                                                                                   .
                                                                                                                                                   •


                                                                                                                               33606               •   ~
                                                                                                                               000002698               t
                                 ---   -- --------

                                               Michael Sharp, Esq.
                                               General Counsel                                           JUN 21 '16 AH11:42
                                               Jeffries Group, LLC
                                               520 Madison Avenue
                                               New York, NY 10022




                                    PERSONAL & CONFIDENTIAL


                                          i 0022--42 i 3'3'3         1111' ,1,1,111111•1l·'111l II ll1 p lj1111 ll11l p1l ii 1' 11' 1'l"l 1l ll1
